Pinney, J.
1. We .cannot interfere with the verdict in this case, upon the defendant’s contention that it is contrary to the evidence. There was sufficient evidence on all contested points to require the submission of the issues to the jury, and it cannot be said that the verdict is not supported by competent evidence. The weight and credibility of the testimony, and the proper inferences to be drawn from the facts and circumstances in evidence, were for the jury; and the circuit judge appears to have been satisfied with the verdict, and refused a new trial.
2. We think that the instructions to the jury on the subject whether the loss was caused, directly or indirectly, by *270the neglect of the plaintiff Wolters to use all reasonable means to save and preserve the property at and after the fire, and also as to the effect of such negligence on the plaintiffs’ right of recovery, as well as the fact, if they so found it, that the plaintiff Wolters prevented or obstructed the saving of the personal property, are correct. It was submitted to the jury to find what was the value of the insured propr erty lost in consequence of such conduct on his part, if any, and they were told that the defendant would not be liable for the value of the property lost by reason of such neglect or improper interference. It is not claimed that there was any stipulation or condition in the policy by which it would be avoided for such neglect or misconduct. The law does not favor forfeitures, and a forfeiture of the policy cannot be raised, on these grounds, by implication. The most that can be said is that the company would not be liable for any loss caused by the negligence or misconduct of the insured, and, if no loss was so caused, the defendant was not injured thereby, and had no ground of defense by reason of the alleged neglect or misconduct. Commercial Bank v. Firemen's Ins. Co. 87 Wis. 297. The instruction asked by the defendant’s counsel is faulty, and was properly refused. . Instead of resting its partial defense for destruction of the personal property on the legitimate result of the negligence or misconduct of Wolters, such partial defense was to be made available to the defendant, by this instruction, not upon the ground that such negligence or misconduct was the proximate cause of the loss, but in the event that the evidence failed to show that reasonable efforts to save suchi property would have been unsuccessful, making the partial defense to finally depend, not upon what the evidence showed, but upon what it failed to show. The burden oí proof was on the defendant to show that the loss was caused by Wolters’ neglect or misconduct. Freeman v. Travelers Ins. Co. 144 Mass. 572; Cronkhite v. Travelers Ins. Co. 75 *271Wis. 116; Aurora F. Ins. Co. v. Johnson, 46 Ind. 315, 326. The instruction asked was properly refused, and, as the instructions given were sufficiently favorable to the defendant, it follows that the judgment is correct, and must be affirmed.
■ By the Court.— The judgment of the circuit court is affirmed.